MacLEAN, J.
Upon their admissions made at the trial, recovery for goods manufactured and delivered was properly awarded against the defendants, who, having the affirmative on their counterclaim for failure to fill certain other orders, by introducing depositions taken on plaintiff’s behalf of witnesses whom they specifically adopted as their own, offered sufficient to sustain the finding by the learned trial justice that such unfilled orders were accepted only conditionally. Judgment affirmed, with costs.